J-S46006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEITH ALAN PANZER                          :
                                               :
                       Appellant               :   No. 241 EDA 2019

            Appeal from the PCRA Order Entered December 20, 2018
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0006065-2008


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                        FILED NOVEMBER 06, 2019

        Keith Alan Panzer appeals from the order entered in the Bucks County

Court of Common Pleas dismissing his petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546, as untimely. After

careful review, we affirm.

        On October 23, 2008, Panzer entered a guilty plea to three counts of

involuntary sexual intercourse, two counts of corruption of minors, and two

counts of indecent assault. On July 22, 2009, he was sentenced to seven to

twenty years of incarceration. Additionally, he was required to register as a

sexually violent predator (“SVP”) for life. No post sentence motions or direct

appeal were filed.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S46006-19


      On September 21, 2017, Panzer filed a pro se PCRA petition, challenging

his obligations under the Sex Offender Registration and Notification Act

(“SORNA”) based on the recent holding in Commonwealth v. Muniz, 164
A.3d 1189 (Pa. 2017). Counsel was appointed who filed an amended petition

raising a challenge under Muniz as well as a challenge to Panzer’s SVP

designation based on our decision in Commonwealth v. Butler, 173 A.3d
1212 (Pa. Super. 2017). In January of 2018, the trial court entered an order

staying the matter for six months, pending further decision and instructions

from the Pennsylvania Supreme Court regarding the retroactive nature of

Muniz and Butler.

      On June 14, 2018, the trial court filed a notice of intent to dismiss the

petition without a hearing pursuant to Pa.R.Crim.P. 907 for lack of jurisdiction.

Panzer objected to the notice, but the court ultimately dismissed his petition

as untimely. This timely appeal followed.

      Prior to reaching the merits of Appellant’s claims on appeal, we must

first consider the timeliness of his PCRA petition. See Commonwealth v.

Miller, 102 A.3d 988, 992 (Pa. Super. 2014).

      A PCRA petition, including a second or subsequent one, must be
      filed within one year of the date the petitioner’s judgment of
      sentence becomes final, unless he pleads and proves one of the
      three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
      judgment becomes final at the conclusion of direct review by this
      Court or the United States Supreme Court, or at the expiration of
      the time for seeking such review. 42 Pa.C.S.[A.] § 9545(b)(3).
      The PCRA’s timeliness requirements are jurisdictional; therefore,
      a court may not address the merits of the issues raised if the
      petition was not timely filed. The timeliness requirements apply to

                                      -2-
J-S46006-19


      all PCRA petitions, regardless of the nature of the individual claims
      raised therein. The PCRA squarely places upon the petitioner the
      burden of proving an untimely petition fits within one of the three
      exceptions.

Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (some internal

citations and footnote omitted).

      Since Panzer did not file a post-sentence motion or a direct appeal, his

judgment of sentence became final on August 21, 2009, when his time for

seeking direct review with this Court expired. See 42 Pa.C.S.A. §

9545(b)(3)(judgment of sentence becomes final “at the conclusion of direct

review … or at the expiration of time for seeking the review”). The instant

petition – filed more than eight years later – is patently untimely. Thus, the

PCRA court lacked jurisdiction to review Panzer’s petition unless he was able

to successfully plead and prove one of the statutory exceptions to the PCRA’s

time-bar. See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      The PCRA provides three exceptions to its time bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.




                                      -3-
J-S46006-19



42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). A petitioner asserting one of these

exceptions must file a petition within 60 days of the date the claim could have

first been presented. See 42 Pa.C.S.A. § 9545(b)(2).1 Exceptions to the time-

bar must be pled in the petition, and may not be raised for the first time on

appeal. See Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super.

2007); see also Pa.R.A.P. 302(a) (providing that issues not raised before the

lower court are waived and cannot be raised for the first time on appeal).

        Panzer attempts to plead an exception to the PCRA time bar under the

newly     recognized      constitutional       right   exception,   42   Pa.C.S.A.   §

9545(b)(1)(iii). He claims the holding in Muniz “created a substantive rule

that retroactively applies in the collateral context.” Appellant’s Brief, at 13;

see also Commonwealth v. Rivera-Figueroa, 174 A.3d 674, 678 (Pa.

Super. 2017).

        We acknowledge that this Court has held that Muniz announced a new

substantive rule of law that applies retroactively in a timely PRCA petition.




____________________________________________


1 On October 24, 2018, the General Assembly amended section 9545(b)(2) in
order to extend the time for filing a petition from 60 days to one year from
the date the claim could have been presented. See 2018 Pa.Legis.Serv.Act
2018-146(S.B. 915), effective December 24, 2018. The amendment applies
to claims arising one year before the effective date of the section, i.e.,
December 24, 2017. Because Panzer’s claim arose prior to this date, the
amendment is not applicable here.



                                           -4-
J-S46006-19


See Commonwealth v. Johnson, 200 A.3d 964, 966 (Pa. Super. 2018)2

(citing Rivera-Figueroa). However, because Panzer’s petition is untimely, he

had to demonstrate that either the Pennsylvania Supreme Court or the United

States Supreme Court has held that Muniz applies retroactively in order to

satisfy § 9545(b)(1)(iii). See Commonwealth v. Abdul-Salaam, 812 A.2d
497, 501 (Pa. 2002). Neither court has issued such a decision at this time.

Therefore, Panzer cannot rely on Muniz to meet the timeliness exception.3

       Accordingly, as Panzer has failed to present an issue for relief, we affirm

the PCRA court’s order dismissing his untimely petition.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/19




____________________________________________


2We specifically held that at this time, “Muniz does not qualify as an exception
to the PCRA’s one-year time bar.” Johnson, at 967.

3 We note that if the Pennsylvania Supreme Court issues a decision holding
that Muniz applies retroactively, Panzer can then file a PCRA petition, within
one year of that decision, attempting to invoke the ‘new retroactive right’
exception of section 9545(b)(1)(iii).

                                           -5-